MEMORANDUM OPINION
                                       No. 04-10-00576-CR

                                        Bianca M. RUIZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CR-9765W
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 8, 2010

DISMISSED FOR WANT OF JURISDICTION

           Appellant appeals from the trial court’s order altering and amending conditions of

probation. This court does not have jurisdiction to consider an appeal from an order altering or

modifying probation conditions. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);

see also Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

Accordingly, this court ordered appellant to show cause why this appeal should not be dismissed
                                                                                       04-10-00576-CR


for want of jurisdiction. Appellant’s pro se response does not indicate a basis on which this court

may exercise jurisdiction. We therefore dismiss the appeal for lack of jurisdiction.

                                                     PER CURIAM

Do not publish




                                               -2-